Benham, Justice,
dissenting.
The majority opinion raises no question concerning the facts of this case, no question concerning whether appellant’s establishment was operated to encourage criminal activity, and no question concerning whether the revocation of appellant’s health club license achieved the purpose of protecting the public health, welfare and morality. Instead, it focuses exclusively on whether the Atlanta Civil Code gave express notice to appellant of the conduct that would justify revocation of its health club license. I do not believe, however, that it is constitutionally necessary that the City Code give specific notice that a health club license will be revoked if the business operated pursuant to that license has as its main purpose the provision of a venue for criminal activity.
The ordinance under which appellant’s license was issued required that the licensee be of good character. That is a standard which is readily ascertainable. It is unreasonable to suppose that an entity which condones and fosters illegal conduct, especially conduct which poses a significant health hazard such as that at issue in this case, can be considered to be of good character. Since there is no *107question that appellant was aware of the activities in its establishment, there can be no reasonable question that it was aware that its license was subject to revocation.
Decided April 13, 1990.
Wilson, Cobb, Lightenstein & Lao, T. Douglas Wilson, Jr., William J. Cobb, for appellant.
Brian Spears, Elizabeth F. Allen, Nina M. Radakovich, Spencer J. Krupp, Marva Jones Brooks, for appellee.
I am convinced, therefore, that the revocation of appellant’s health club license was done pursuant to ascertainable standards of law and decency, and that there was no deprivation of due process. Accordingly, since I would affirm the trial court’s judgment, I must respectfully dissent to the majority’s reversal.